Name: 96/251/CFSP: Council Decision of 25 March 1996 complementing Decision 95/170/CFSP concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti- personnel mines
 Type: Decision
 Subject Matter: NA;  Europe;  economic policy;  United Nations;  defence
 Date Published: 1996-04-04

 Avis juridique important|31996D025196/251/CFSP: Council Decision of 25 March 1996 complementing Decision 95/170/CFSP concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti- personnel mines Official Journal L 087 , 04/04/1996 P. 0003 - 0003COUNCIL DECISION of 25 March 1996 complementing Decision 95/170/CFSP concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti-personnel mines (96/251/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof,Having regard to the general guidelines of the European Council of 15 and 16 December 1995 in Madrid, as part of the contribution of the European Union to the implementation of the agreements signed in Paris,Having regard to Council Decision 95/170/CFSP of 12 May 1995 concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti-personnel mines (1),HAS DECIDED AS FOLLOWS:Article 1As part of its contribution to the implementation of the agreements signed in Paris and in the context of equitable international burden-sharing, the European Union shall promote a specific demining action by providing urgent assistance for mine clearance in Bosnia-Herzegovina and Croatia.Priority should be given to assistance in demining in Bosnia-Herzegovina and in support of the United Nations Transition Authority in Eastern Slavonia (Untaes).Article 21. For the purposes of the objective laid down in Article 1, the European Union shall contribute the sum of ECU 3,6 million to the United Nations Voluntary Trust Fund for Assistance in Mine Clearance in Bosnia-Herzegovina and Croatia.This contribution shall be charged to the general budget of the European Communities for 1996.2. The contribution referred to in paragraph 1 shall be allocated to support the work of the Mine Action Centres being developed by the United Nations Department of Humanitarian Affairs in Bosnia-Herzegovina and Croatia.In this context, and in close coordination with the High Representative and the Head of the Untaes, this contribution should, in particular, be directed towards the following objectives:- information in the countries concerned,- training of mine clearance specialists and mine clearance instructors,- participation in mine clearance operations,- assistance towards the rehabilitation of the victims of mines,- development of a database on mines.3. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in compliance with the Community procedures and rules applicable to the general budget.Article 3The Council notes that the Commission intends to support other mine clearance operations within the framework of Community cooperation.Article 4This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal.Done at Brussels, 25 March 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 115, 22. 5. 1995, p. 1.